Cardamone, J. P. (concurring).
I agree with the result reached by the majority. Under New York law, “once an attorney has entered the proceeding * * * a defendant in custody may not be further interrogated in the absence of counsel” (People v Rogers, 48 NY2d 167, 169). This rule applies even though the questioning concerns unrelated activities. More recently, it has been held that even noncustodial interrogation is forbidden where the defendant has invoked the right to counsel on “the matter about which * * * [he] is questioned * * * in the absence of a waiver of counsel made in the presence of the attorney” (People v Skinner, 52 NY2d 24). This rule of nonwaivability also applies to a suspect who has expressed the need for counsel (People v Cunningham, 49 NY2d 203). In the instant case, I would conclude that the defendant’s right to counsel had not indelibly attached. The defendant was not being held on a charge for which an attorney had been retained, (cf. People v Rogers, supra). Moreover, the defendant had neither obtained counsel on the matter under investigation (cf. People v Skinner, supra), nor expressed a desire for an attorney (cf. People v Cunningham, supra). It could be argued that a logical extension of the principles enunciated in Rogers and Skinner requires a finding that the defendant’s right to counsel was violated by virtue of the police interrogation. No case has yet held, however, that the right to counsel indelibly attaches simply by virtue of prior representation on an unrelated, pending criminal matter. Neither policy nor precedent requires such a broad extension of the right to counsel.
Simons, Doerr and Moule, JJ., concur with Hancock, Jr., J.; Cardamone, J. P., concurs in a separate opinion.
Judgment affirmed.